Name: DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 99/94/COL of 31 August 1994 on the third amendment of the Procedural and Substantive Rules in the Field of State Aid (extension of the period of validity of the rules for aid to the synthetic fibres industry)
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-10-13

 Avis juridique important|E1994C0099DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 99/94/COL of 31 August 1994 on the third amendment of the Procedural and Substantive Rules in the Field of State Aid (extension of the period of validity of the rules for aid to the synthetic fibres industry) Official Journal L 263 , 13/10/1994 P. 0022 - 0022DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 99/94/COL of 31 August 1994 on the third amendment of the Procedural and Substantive Rules in the Field of State Aid (extension of the period of validity of the rules for aid to the synthetic fibres industry) THE EFTA SURVEILLANCE AUTHORITYhas decided to extend the period of validity of the rules for aid to the synthetic fibres industry until 30 June 1995. Consequently, the Procedural and Substantive Rules in the Field of State Aid (1), adopted on 19 January 1994 (2), as last amended on 20 July 1994 (3), are amended as follows:paragraph 22 (4) (1) of the State Aid Guidelines shall be replaced by the following:'The above rules will apply until 30 June 1995, unless otherwise decided by the EFTA Surveillance Authority.`Done at Brussels, 31 August 1994.For the EFTA Surveillance AuthorityThe PresidentKnut ALMESTAD(1) Hereinafter referred in as the State Aid Guidelines.(2) OJ No L 231, 3. 9. 1994, p. 1.(3) OJ No L 240, 15. 9. 1994, p. 33.